DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 and claim 17, line 9 recite the limitation “the integrity group key identifier”. There is insufficient antecedent basis for this limitation in the claims.
All claims depend on rejected claims 1 and 17 are rejected.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asterjadhi et al, US Pub. 2019/0007904, hereinafter referred to as Asterjadhi.
With respect to claims 1, 12 and 17, Asterjadhi discloses systems, devices, apparatus and methods, including computer programs encoded on storage media coupled to a processor, for generating wake-up radio (WUR) frames formats and implementing WUR communications between transmitting and receiving wireless devices (see fig. 2), the system configured to: generate a protected beacon frame (figures 3-5, frame 300) comprising a beacon frame body (figures 3-5, frame body 302), wherein the frame body comprises a beacon management element (BME) (figures 3-5, combined 320 and 340); determine the BME comprises one or more fields, wherein the one or more fields include an integrity check field (fig.3 and 5, MIC 341); determine, based on an integrity group key identifier (figure 3, BSS ID 322), a management integrity check (MIC) field of the BME (fig.3 and 5, MIC 341); cause to send the protected beacon frame to a station device (abstract, WUR frame for communicating 
With respect to claims 2 and 18, Asterjadhi discloses wherein the processing circuitry is further configured to determine one or more additional fields of the BME, and wherein to determine the MIC field is further based on the one or more additional fields (p. [0177]-[0178], the MIC computation may be based on the entire Mac protocol data unit (MPDU) 302).  
With respect to claims 3, 14, and 19, Asterjadhi discloses wherein the one or more additional fields comprise an element identifier field (fig. 4, p. [0166], The paged IDs field 331 may provide a list of intended receiving WUR STAs of the payload or frame body or of the PPDU 300. In some implementations, the paged IDs field 331 may include identifiers, each of which may identify one STA or be assigned to a group of WUR STAs, or identify all WUR STAs associated to the device sending the PPDU 300), a length field (fig. 3, p. [0160], frame control field 321 may include a type subfield and a length/subtype field), and an integrity beacon number field (fig. 3 and 6, timestamp 323 and 624, p. [0186] the time field may include a sequence number).  
With respect to claims 4 and 20, Asterjadhi’s method and system inherently is further configured to determine a second beacon frame, and wherein the second beacon frame comprises a second MIC field different than the first MIC field.  
With respect to claim 5, Asterjadhi discloses wherein the first beacon frame comprises a first beacon number field, wherein the first MIC field is further based on the first beacon number field (see p. [0178] a TSF timer may be used as an input parameter 
With respect to claims 6 and 15, Asterjadhi discloses wherein the BSS is one of multiple BSSs in a multiple basic service set identification (BSSID) set (see fig. 3, p. [0162]), and wherein the integrity group key identifier is associated with the multiple BSSs (see fig. 4, p. [0166]).  
With respect to claim 8, Asterjadhi discloses further comprising: a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the protected beacon frame; and an antenna coupled to the transceiver (see fig. 1-3, AP 104 and devices 106 transmits and receives frame 300 over antenna 216).
Regarding claim 9, Asterjadhi discloses identifying, at a station device of a basic service set (BSS), a beacon frame received from an access point; determining a beacon management entity (BME) of the beacon frame, wherein a beacon body of the beacon frame comprises the BME, and wherein the BME comprises an integrity group key identifier associated with the BSS; determining, based on the integrity group key identifier, an expected management integrity check (MIC); determining a MIC field of the BME as shown in claim 1. Asterjadhi further discloses comparing the expected MIC to 
Regarding claim 10, Asterjadhi discloses determining, based on the comparison, that the expected MIC does not match the MIC field; and discarding the beacon frame (see p. [0105]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi as shown above. 
Regarding claim 11, Asterjadhi discloses the operations further comprising: determining a first integrity beacon number (IBN) of the first beacon frame; identifying a second beacon frame received from the access point; determining a second IBN of the second beacon frame as shown in claim 5. Asterjadhi does not disclose determining that the second IBN is less than or equal to the first IBN; and discarding the second beacon frame.  Examiner takes official notice that these feature are well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature into Asterjadhi’s system in order to guarantee a stream of frame is in order. 
Regarding claim 13, Asterjadhi discloses a second beacon frame (fig. 6, frame 600) wherein the expected MIC is determined based on a beacon timestamp of the second beacon frame (the MIC 631 is determined based on a timestamp 624). Asterjadhi does not disclose the second frame is identified before identifying the protected beacon frame. The separation of the first protected beacon frame and the second beacon frame was held to be an obvious matter of design choice.
Response to Arguments
Applicant's arguments filed on 01/06/2021 have been fully considered but they are not persuasive.
argued “Asterjadhi does not teach or suggest, at least: "generate a protected beacon frame comprising a beacon frame body, wherein the frame body comprises a beacon management element (BME)," "determine the BME comprises one or more fields, wherein the one or more fields include an integrity check field," "determine, based on the integrity group key identifier, a management integrity check (MIC) field of the BME," and "cause to send the protected beacon frame to a station device," as claimed in Applicant's amended independent claim 1 and 17. Also, fails to teach or suggest, at least: "identifying, at a station device of a basic service set (BSS), a protected beacon frame received from an access point," and "determining a beacon management entity (BME) of the protected beacon frame, wherein a beacon body of the protected beacon frame comprises the BME, and wherein the BME comprises an integrity group key identifier associated with the BSS, as claimed in Applicant's amended independent claim 9.” Examiner respectfully disagrees. Asterjadhi clearly discloses all limitations recited in claims 1, 9 and 17 as shown above in this Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463